Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 1 of 18
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 28, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       LUCERO SALERMO,                § CIVIL ACTION NO.
                 Plaintiff,           § 4:19-cv-02791
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       HUGHES WATTERS &               §
       ASKANASE LLP, et al,           §
                 Defendants.          §

                     MEMORANDUM AND ORDER
                 GRANTING MOTION TO DISMISS IN PART

            Plaintiff Lucero Salermo brings claims under the Fair Debt
       Collection Practices Act against Defendant Hughes, Watters, &
       Askanase, LLP. The motion by HWA to dismiss for lack of
       standing and for failure to state a claim is granted in part and
       denied in part. Dkt 24.
            Salermo lacks standing to pursue her claim under 15 USC
       § 1692g, regarding failure to include required information in the
       debt-collection letter sent by HWA that is the subject of this
       action. Salermo has standing to pursue her claim under 15 USC
       § 1692e, regarding use of false, deceptive, or misleading
       representation or means in connection with that letter.
            The former claim is dismissed. The latter claim will proceed,
       as HWA doesn’t otherwise attack it as failing to state a claim.
                 1. Background
            Salermo incurred a loan with Cy-Fair Federal Credit Union
       to repay credit-card debt. Dkt 18 at ¶ 9. She describes HWA as a
       Texas law firm that “regularly collects or attempts to collect,
       directly or indirectly, debts owed or alleged to be owed or due to
       another.” Id at ¶ 6. Cy-Fair “obtained the services of HWA” for
       purposes of debt collection. Id at ¶ 10. Named as additional
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 2 of 18




       defendants are an unspecified number of John Does, being
       “lawyers and employees of HWA, who regularly engage in the
       collection of debts allegedly due another.” Id at ¶ 7.
            HWA sent the subject debt-collection letter to Salermo in
       April 2019. Id at ¶ 11; see Dkt 18-1. Salermo attached it to her
       complaint, making it appropriate to consider on motion to
       dismiss. See Collins v Morgan Stanley Dean Witter, 224 F3d 496,
       498–99 (5th Cir 2000). The John Doe Defendants are alleged to
       have “created, approved, directed, and/or supervised the
       preparation and sending of letters” such as the one in dispute.
       Dkt 18 at ¶ 19.
            The complaint doesn’t itself indicate the amount of the debt.
       But the letter asserts a payoff amount of approximately $9,000.
       Dkt 18-1 at 3. The complaint also doesn’t allege that Salermo ever
       intended to dispute that debt. To the contrary, counsel to
       Salermo acknowledged at hearing that the debt was in fact valid
       and past due. Even so, Salermo alleges in her complaint that the
       letter caused her various forms of anxiety for two reasons that
       purport to coincide with requirements imposed by the FDCPA
       upon debt-collection letters.
            First, the letter is on HWA firm letterhead and signed on
       behalf of the law firm itself. Dkt 18 at ¶ 12; Dkt 18-1. Salermo
       alleges “upon information and belief” that the letter wasn’t
       drafted by a lawyer, but instead “was drafted by non-lawyer
       ‘/kchavez.’” Dkt 18 at ¶ 14. She further alleges “[u]pon
       information and belief” that “no attorney had been involved in
       the debt collection process” at the time the letter was sent to
       Salermo. Id at ¶ 15. HWA allegedly “failed to notify” her of this
       fact, and indeed, “deliberately omitted” that information. Id at
       ¶¶ 16–17. She alleges that she was “misled and believed an
       attorney had reviewed her” case. Id at ¶ 18. This caused her to be
       “upset and frightened” because she “thought something
       imminent would happen, perhaps a lawsuit would be filed against
       her.” Id at ¶ 13.
            She asserts that these facts violate FDCPA protections
       codified at 15 USC § 1692e, e(3), and e(10). These provide:
                 A debt collector may not use any false,
                 deceptive, or misleading representation or




                                       2
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 3 of 18




                 means in connection with the collection of any
                 debt. Without limiting the general application of
                 the foregoing, the following conduct is a
                 violation of this section: . . .
                 (3) The false representation or implication that
                 any individual is an attorney or that any
                 communication is from an attorney. . . .
                 (10) The use of any false representation or
                 deceptive means to collect or attempt to collect
                 any debt or to obtain information concerning a
                 consumer.
       See Dkt 18 at ¶¶ 36–45.
            Second, the letter contained the following language:
                 NOTWITHSTANDING ANYTHING ELSE
                 IN THIS LETTER YOU HAVE THE
                 FOLLOWING RIGHTS: UNLESS WITHIN
                 THIRTY (30) DAYS AFTER RECEIPT OF
                 THIS NOTICE YOU DISPUTE THE
                 VALIDITY OF THE DEBT, OR ANY
                 PORTION THEREOF, AND NOTIFY THE
                 UNDERSIGNED OF SUCH DISPUTE,
                 THE DEBT WILL BE PRESUMED TO BE
                 VALID. IF WITHIN SUCH TIME PERIOD
                 YOU DISPUTE THE DEBT, OR ANY
                 PORTION THEREOF, UPON REQUEST
                 THE UNDERSIGNED WILL FURNISH
                 YOU WITH VERIFICATION OF THE
                 DEBT.
       Dkt 18-1 at 2 (emphasis omitted); see also Dkt 18 at ¶ 21.
            She alleges that this language was “deliberately” drafted to
       omit the words “‘by the debt collector’ or words to that effect in
       order to confuse consumers regarding who may assume the debt
       to be valid.” Dkt 18 at ¶ 23. This “deceived” her, Salermo says,
       and she “believed that if she failed to dispute the debt, then her
       debt would be ‘assumed to be valid’ by everyone, e.g.—creditor,
       the courts, the lawyers, etc.” Id at ¶ 24. She was also “confused,
       frightened, and misled” by the letter, understanding “that




                                       3
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 4 of 18




       provision to mean that if she fails to dispute the debt to the
       Defendants, then she has waived her right to dispute it later.” Id
       at ¶¶ 53–54.
            She asserts that these facts again constitute violations of
       § 1692e and e(10). She also asserts a violation of § 1692g(a)(3),
       which provides:
                 Within five days after the initial communication
                 with a consumer in connection with the
                 collection of any debt, a debt collector shall,
                 unless the following information is contained in
                 the initial communication or the consumer has
                 paid the debt, send the consumer a written
                 notice containing . . .
                 (3) a statement that unless the consumer, within
                 thirty days after receipt of the notice, disputes
                 the validity of the debt, or any portion thereof,
                 the debt will be assumed to be valid by the debt
                 collector.
       See Dkt 18 at ¶¶ 46–55.
            Salermo seeks redress under the FDCPA in her individual
       capacity. She also brings this lawsuit on behalf of all similarly
       situated persons within Texas, seeking certification of a class of
       those who may have received a letter in this form from HWA. Id
       at ¶¶ 28–35.
            HWA moved to dismiss, asserting both lack of standing and
       failure to state a claim under Rules 12(b)(1) and 12(b)(6) of the
       Federal Rules of Civil Procedure. See Dkt 24.
                 2. Legal Standard
            Rule 12(b)(1) of the Federal Rules of Civil Procedure permits
       a defendant to seek dismissal of an action for lack of subject-
       matter jurisdiction. This includes a challenge, as here, to the
       standing of the plaintiff to assert a claim.
            Federal courts are ones of limited jurisdiction. Howery v
       Allstate Insurance Co, 243 F3d 912, 916 (5th Cir 2001), citing
       Kokkonen v Guardian Life Insurance Co of America, 511 US 375, 377
       (1994). The Fifth Circuit holds that dismissal is appropriate
       “when the court lacks the statutory or constitutional power to




                                       4
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 5 of 18




       adjudicate the claim.” In re FEMA Trailer Formaldehyde Products
       Liability Litigation (Mississippi Plaintiffs), 668 F3d 281, 286 (5th Cir
       2012), quoting Home Builders Association, Inc v City of Madison, 143
       F3d 1006, 1010 (5th Cir 1998).
             The burden is on the party asserting jurisdiction to establish
       by a preponderance of the evidence that subject-matter
       jurisdiction is proper. New Orleans & Gulf Coast Railway Co v
       Barrois, 533 F3d 321, 327 (5th Cir 2008), citing Howery, 243 F3d
       at 919; Paterson v Weinberger, 644 F2d 521, 523 (5th Cir 1981).
       Indeed, a presumption against subject-matter jurisdiction exists
       that “must be rebutted by the party bringing an action to federal
       court.” Coury v Prot, 85 F3d 244, 248 (5th Cir 1996).
             The motion also asserts a challenge under Rule 12(b)(6) for
       failure to state a claim as to the claim under 15 USC § 1692g(a)(3).
       This aspect of the motion is discussed in limited fashion below
       because that particular claim fails as to standing.
                 3. Analysis
            Action here arises under the Fair Debt Collection Practices
       Act, presenting questions of standing under both the Act and the
       United States Constitution.
             Congress has authority through the legislative power to
       create statutory rights or entitlements “the alleged deprivation of
       which can confer standing to sue even where the plaintiff would
       have suffered no judicially cognizable injury in the absence of
       statute.” Warth v Seldin, 422 US 490, 514 (1975). In such instances,
       establishing a violation of the statutory scheme and an
       entitlement to enforce it are necessary preconditions to stating a
       claim for which relief can be granted—often referred to as
       statutory standing. See Lexmark International, Inc v Static Control
       Components, 572 US 118, 128 n 4 (2014). But that alone is
       insufficient. A plaintiff who alleges a statutory violation must also
       meet the requirements of Article III of the Constitution—often
       referred to as constitutional standing. Id at 125, citing Lujan v
       Defenders of Wildlife, 504 US 555, 560 (1992).
            The precise demarcation between statutory and
       constitutional standing is at times difficult to discern. At the
       pleading stage, the determination of standing depends upon
       scrutiny of the statutory prohibitions and protections enacted by




                                          5
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 6 of 18




       Congress, the nature of the alleged conduct, and the character of
       the alleged injury. For example, see Spokeo Inc v Robins, 136 S Ct
       1540, 1547–49 (2016), as considered below.
                     a. The Fair Debt Collection Practices Act,
                          generally
             Congress enacted the FDCPA “to eliminate abusive,
       deceptive, and unfair debt collection practices, to insure that
       those debt collectors who refrain from using abusive debt
       collection practices are not competitively disadvantaged, and to
       promote consistent State action to protect consumers against
       debt collection abuses.” 15 USC § 1692(e); see also Sheriff v Gillie,
       136 S Ct 1594, 1598 (2016). The Act accomplishes that purpose
       by regulating the kind and frequency of contact a debt collector may
       have with a consumer, as those terms are defined under the
       FDCPA. See 15 USC § 1692a(3), a(6) (definitions); see also
       Gonzalez v Kay, 577 F3d 600, 603 (5th Cir 2009). Various
       provisions either prohibit debt collectors from engaging in
       certain conduct or require them to undertake specific conduct.
       For example, see 15 USC §§ 1692c (communication in
       connection with debt collection), 1692d (harassment or abuse),
       1692e (false or misleading representations), 1692f (unfair
       practices), and 1692g (validation of debts).
             Congress designed these protections against deceptive debt-
       collection practices to provide a shield to all consumers,
       “including the inexperienced, the untrained and the credulous.”
       Taylor v Perrin, Landry deLaunay & Durand, 103 F3d 1232, 1236
       (5th Cir 1997). This means that federal courts must “evaluate any
       potential deception” according to an “unsophisticated or least
       sophisticated consumer standard.” Goswami v American Collections
       Enterprise, Inc, 377 F3d 488, 495 (5th Cir 2004), citing Taylor,
       103 F3d at 1236. But they mustn’t set that standard too low. That
       is, the debtor isn’t considered as being on “the very last rung on
       the sophistication ladder.” Taylor, 103 F3d at 1236, quoting
       Gammon v GC Services LP, 27 F3d 1254, 1257 (7th Cir 1994).
       Instead, in determining whether a particular practice is deceptive
       under the FDCPA, a court should simply assume the debtor “is
       neither shrewd nor experienced in dealing with creditors.”




                                        6
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 7 of 18




       Mahmoud v De Moss Owners Association, Inc, 865 F3d 322, 330–31
       (5th Cir 2017), quoting Goswami, 377 F3d at 495.
            Congress provided for enforcement through administrative
       action by the Federal Trade Commission and through private
       lawsuits. 15 USC §§ 1692l, 1692k; see also Jerman v Carlisle,
       McNellie, Rini, Kramer & Ulrich LPA, 559 US 573, 576 (2010). This
       means that a consumer may sue to enforce the provisions and
       protections of the FDCPA, recovering actual damages, statutory
       damages, and attorney fees and costs where successful. Busby v
       Vacation Resorts International, 2019 WL 669641, *3 (SD Tex)
       (citation omitted). It is this private right to enforce the FDCPA
       that Salermo asserts here.
                     b. Article III standing, generally
            The United States Constitution vests power in the federal
       courts to adjudicate only “Cases” and “Controversies.” Art III,
       § 2. The Supreme Court recently reiterated, “We have long
       understood that constitutional phrase to require that a case
       embody a genuine, live dispute between adverse parties, thereby
       preventing the federal courts from issuing advisory opinions.”
       Carney v Adams, 141 S Ct 493, 498 (2020), citing Flast v Cohen,
       392 US 83, 96–97 (1968), and Coleman v Miller, 307 US 433, 460
       (1939) (Frankfurter, J, dissenting).
            A corollary of this limitation is that a plaintiff must have
       standing under Article III to assert a claim in federal court. The
       Supreme Court observes, “In essence the question of standing is
       whether the litigant is entitled to have the court decide the merits
       of the dispute or of the particular issues.” Warth, 422 US at 498.
       This doctrine is itself designed to “ensure that federal courts do
       not exceed their authority.” Spokeo, 136 S Ct at 1547, citing
       Raines v Byrd, 521 US 811, 818 (1997).
            The criteria sufficient to confer Article III standing are well
       known. A plaintiff must show that:
                 o First, she’s suffered an injury in fact;
                 o Second, the injury is fairly traceable to the challenged
                     conduct; and
                 o Third, the injury is likely to be redressed by a
                     favorable judicial decision.




                                        7
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 8 of 18




       Lujan, 504 US at 560–61. The party asserting a claim in federal
       court bears the burden to establish Article III standing. Spokeo,
       136 S Ct at 1547, citing FW/PBS, Inc v Dallas, 493 US 215, 231
       (1990). This means that the plaintiff must clearly allege facts at
       the pleading stage that demonstrate each criterion. Spokeo, 136 S
       Ct at 1547, quoting Warth, 422 US at 518.
             At issue between the parties here is the injury-in-fact criterion.
       The Supreme Court has often summarized that this requires a
       plaintiff to show “that he or she suffered ‘an invasion of a legally
       protected interest’ that is ‘concrete and particularized’ and ‘actual
       or imminent, not conjectural or hypothetical.’” Spokeo, 136 S Ct at
       1548, quoting Lujan, 504 US at 560; see also Carney, 141 S Ct at
       498–99. These are each a distinct requirement.
             For an injury to be concrete means that it is practical and
       developed, rather than “intellectual” and “abstract.” Federal
       Election Commission v Akins, 524 US 11, 20 (1998), quoting
       Coleman, 307 US at 460 (Frankfurter, J, dissenting); see also
       Diamond v Charles, 476 US 54, 67 (1986). Only injuries of that kind
       support a “concrete, living contest between adversaries” and
       warrant “the arbitrament of law.” Coleman, 307 US at 460
       (Frankfurter, J, dissenting). Said another way, a “concrete injury
       is, like it sounds, ‘real and not abstract.’” Buchholz v Meyer Njus
       Tanick, PA, 946 F3d 855, 861 (6th Cir 2020), quoting Spokeo,
       136 S Ct at 1548. See also Erwin Chemerinsky, Federal Jurisdiction
       68–69 (Wolters Kluwer 8th ed 2020).
             For an injury to be particularized means that it “must affect
       the plaintiff in a personal and individual way.” Spokeo, 136 S Ct at
       1548, quoting Lujan, 504 US at 560 n 1. Among other
       characteristics, the injury must be one that personally harms the
       plaintiff and in which she has “a direct stake in the outcome.”
       McMahon v Fenves, 946 F3d 266, 270 (5th Cir 2020), citing Lujan,
       504 US at 560 n 1 and quoting Sierra Club v Morton, 405 US 727,
       740 (1972). See also Chemerinsky, Federal Jurisdiction at 69–73.
             And for an injury to be actual or imminent means that
       allegations of “possible future injury” are insufficient. Clapper v
       Amnesty International, USA, 568 US 398, 409 (2013) (emphasis
       omitted), quoting Whitmore v Arkansas, 495 US 149, 158 (1990).
       A plaintiff has standing only where she’s already suffered a legally




                                          8
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 9 of 18




       recognized injury or where there is an impending danger or
       substantial risk that she’ll suffer such an injury. See Summers v
       Earth Island Institute, 555 US 488, 496 (2009). See also
       Chemerinsky, Federal Jurisdiction at 60–68.
                      c. Standing and the FDCPA, considered
             The Supreme Court hasn’t yet addressed an issue of standing
       under the FDCPA. But it recently dealt with analogous concepts
       under the Fair Credit Reporting Act in Spokeo Inc v Robins,
       136 S Ct 1540 (2016).
             The Court there observed that violation of a procedural right
       granted by statute can in some circumstances be a sufficiently
       concrete harm (even if intangible) to establish the requisite injury
       in fact. An “additional harm beyond the one Congress has
       identified” isn’t necessary. Id at 1549 (emphasis in original), citing
       Akins, 524 US at 20–25. But it specifically noted that the power
       of Congress “in identifying and elevating intangible harms”
       doesn’t include the authority to waive constitutional standing.
       Spokeo, 136 S Ct at 1549.
             In other words, it isn’t the case that “a plaintiff automatically
       satisfies the injury-in-fact requirement whenever a statute grants
       a person a statutory right and purports to authorize that person
       to sue to vindicate that right.” Ibid. Instead, Article III standing
       still “requires a concrete injury even in the context of a statutory
       violation.” Ibid. More specifically, the deprivation of a statutory
       right must be accompanied by “some concrete interest” that was
       also affected by the same deprivation. Ibid, quoting Summers,
       555 US at 496.
             And so Spokeo recognizes that a concrete, intangible injury
       based on a statutory violation must at a minimum constitute a
       “risk of real harm” to the plaintiff. 136 S Ct at 1549. As to the
       asserted FCRA violation in that case, the Supreme Court held
       that a bare allegation of violation based on inaccurate reporting
       of consumer information was insufficient to meet the injury-in-
       fact criterion because “not all inaccuracies cause harm or present
       any material risk of harm.” Id at 1550.
             The foregoing is in fact the Fifth Circuit’s own distillation in
       Lee v Verizon Communications Inc on remand from the Supreme
       Court for further consideration in light of Spokeo. See 837 F3d




                                         9
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 10 of 18




        523, 529 (5th Cir 2016). The Fifth Circuit there considered a
        “bare allegation of incursion on the purported statutory right to
        ‘proper plan management’” under the Employee Retirement
        Income Security Act. Ibid. It held that this “was not alone
        sufficient to create standing where there was no allegation of a
        real risk that [plaintiff’s] defined-benefit-plan payments would be
        affected.” Id at 530. This was so, said the Fifth Circuit, because
        the plaintiff’s “‘concrete interest’ in the plan—his right to
        payment—was not alleged to be at risk” from the pertinent
        statutory deprivation. Ibid. There instead needed to be an
        “allegation of risk to defined-benefit-plan participants’ actual
        benefits” in addition to the alleged violation. Ibid.
             The Supreme Court also considered this requirement of an
        actual (or at least risk of actual) injury in its very recent decision
        of Carney v Adams, 141 S Ct 493 (2020). A potential judge who
        wanted to seek appointment as an Independent challenged a
        requirement in the Delaware Constitution of political balance
        between parties. The evidence was thin that he’d ever sought or
        would ever seek such appointment. The Supreme Court held that
        he “must at least show that he is likely to apply to become a judge
        in the reasonably foreseeable future.” Id at 499–500. And he
        could do so only if he was “able and ready” to apply. Ibid
        (citations omitted). The Supreme Court noted that the plaintiffs
        in Lujan “had not described any concrete plans to visit” the
        habitats of concern, and that “some day intentions” weren’t
        enough to establish actual-or-imminent injury. Id at 502, quoting
        Lujan, 504 US at 563–64. On the other hand, indications of plans
        to bid on every available construction contract had previously
        been found sufficient. Carney, 141 S Ct at 502, citing Adarand
        Constructors, Inc v Pena, 515 US 200, 212 (1995). And the same was
        true as to a demonstrated intent to transfer to a university if its
        affirmative-action plan ceased to be applied to its transfer-
        admissions process. Carney, 141 S Ct at 502–03, citing Gratz v
        Bollinger, 539 US 244, 262 (2003).
             The Fifth Circuit appears to have touched on this issue of
        standing and the FDCPA only twice. It held in Sayles v Advanced
        Recovery Systems, Inc that the plaintiff had standing to enforce
        15 USC § 1692e(8). 865 F3d 246, 249–50 (5th Cir 2017). That




                                         10
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 11 of 18




        provision prohibits “[c]ommunicating or threatening to
        communicate to any person credit information which is known
        or which should be known to be false, including the failure to
        communicate that a disputed debt is disputed.” The plaintiff
        there told the defendant debt collector that he intended to
        dispute the debt. But contrary to § 1692e(8), the debt collector
        then failed to indicate his debt as disputed in the notice letters it
        sent to creditors. This was a concrete injury, the Fifth Circuit said,
        because these actions exposed the plaintiff to “a real risk of
        financial harm created by an inaccurate credit rating.” Sayles, 865
        F3d at 250, citing Spokeo, 136 S Ct at 1549; see also Jones v Portfolio
        Recovery Associates, LLC, 2017 WL 7052288, *2 (WD Tex)
        (standing found under § 1692e(8) where plaintiff suffered
        inaccurate credit rating).
             The Fifth Circuit more recently addressed standing under the
        FDCPA in Flecha v Medicredit, Inc, 946 F3d 762 (5th Cir 2020).
        That case (like this one) arose in the class-action context. The
        plaintiff there alleged that a collection agency sent her a collection
        letter threatening legal action without actual intent to follow
        through on that threat. The plaintiff argued this letter violated the
        general prohibition on false, deceptive, or misleading statements
        found in 15 USC § 1692e. See Flecha v Medicredit, Inc, 2018 WL
        3603098, *1–2 (WD Tex). The Fifth Circuit observed that
        “undoubtedly many unnamed class members” who received that
        form letter would “lack the requisite injury to establish Article III
        standing” because (depending upon individual circumstance)
        they “lack a cognizable injury under Article III.” Flecha, 946 F3d
        at 768. But the standing issue there didn’t require specific
        resolution. On the one hand, the parties didn’t dispute the
        standing of the class representative. On the other, the court
        found that the proposed class itself failed certification under
        Rule 23 principles that are “logically antecedent” to consideration
        of the standing of unnamed class members. See id at 768–69,
        citing Amchem Products, Inc v Windsor, 521 US 591, 612 (1997), and
        Ortiz v Fibreboard Corp, 527 US 815, 831 (1999).
             Still, Flecha obviously requires individualized consideration of
        standing for the particular FDCPA provision at issue and
        allegedly violated. Not everyone receiving the same debt-




                                          11
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 12 of 18




        collection letter will react the same, and so standing can’t
        necessarily be determined from the face of the letter alone. This
        means that some violations under the FDCPA will confer
        standing, and some won’t.
             To reiterate, the conclusion on standing depends upon the
        particular statutory prohibitions and protections enacted by
        Congress, the nature of the alleged conduct by the defendant, and
        the character of the alleged injury by the plaintiff. At the end of
        the day, a violation of the FDCPA confers standing if (but only
        if) the conduct by the defendant causes real harm—or a risk of
        real harm—to the plaintiff. For example, see Busby, 2019 WL
        669641 at *5 (collecting citations), and quoting Sayles, 865 F3d at
        250. That harm (or its potentiality) needn’t necessarily be of
        financial injury, because concrete isn’t “necessarily synonymous
        with tangible.” Spokeo, 136 S Ct at 1549. But the harm must still
        be actual—that is, it must be sufficiently practical and developed
        such that it actually exists. Id at 1548.
                      d. Standing and the FDCPA, applied
             The question is whether each alleged violation by HWA of
        particular provisions of the FDCPA constitutes a concrete injury
        when considered as to Salermo’s personal circumstances.
                           i. Claim under 15 USC § 1692g
             Salermo asserts that the collection letter failed to clarify that,
        absent objection, the debt would be assumed valid only by the
        debt collector. This caused her to be “confused, frightened, and
        misled” that it would be assumed valid by everyone. Dkt 18 at
        ¶ 53. This violated the FDCPA, she says, because the Act requires
        debt-collection letters to include “a statement that unless the
        consumer, within thirty days after receipt of the notice, disputes
        the validity of the debt, or any portion thereof, the debt will be
        assumed to be valid by the debt collector.” 15 USC § 1692g(a)(3)
        (emphasis added).
             It can be assumed for purposes of considering standing that
        the letter violated this provision, especially when considered
        under the unsophisticated-consumer standard. The letter
        conceivably implies that, absent objection, the debt would be
        assumed valid by more persons or entities than just the debt
        collector. And the injury alleged is also sufficiently particularized.




                                          12
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 13 of 18




        Salermo pleads injuries here that are personal to her. See
        McMahon, 946 F3d at 271–72.
             But Salermo fails to allege a concrete injury. The complaint
        nowhere pleads that the referenced debt isn’t valid, and her
        counsel at hearing flatly conceded that it is. To be sure, the Fifth
        Circuit explicitly held in McCartney v First City Bank that admission
        that a debt is valid doesn’t erect an absolute substantive bar to
        liability under any and all provisions of the FDCPA. 970 F2d 45,
        47 (5th Cir 1992). Still, such admission here negates standing by
        eliminating the concreteness of the alleged injury as to this
        particular statutory right.
             The protections under § 1692g(a) entitle a consumer to
        notice of certain information with respect to the validation of
        debts. That subsection requires that debt collectors send a notice
        following initial contact with the debtor and prescribes the
        notice’s content. Together with the subsection g(a)(3) at issue
        here, these provisions generally afford the consumer an
        opportunity to dispute an asserted debt by ensuring that she
        knows that she has the right to dispute her debt, providing her
        the information she needs to do so, and explaining how she can
        do so. For example, see Bazile v Finance System of Green Bay, Inc,
        983 F3d 274, 279–81 (7th Cir 2020). Where the debt collector
        provides inaccurate or incomplete information, a plaintiff will
        ordinarily have standing because the unlawful letter will cause a
        substantial risk that she won’t know how to assert her right to
        dispute the debt, or that she will do so improperly. For example,
        see id at 280–81; Lavellee v Med-1 Solutions, LLC, 932 F3d 1049,
        1052–54 (7th Cir 2019); Macy v GC Services LP, 897 F3d 747, 751,
        765–58 (6th Cir 2018); Hargis v Equinox Collection Services, Inc, 2019
        WL 2341662, *4–6 (ND Okla).
             By contrast, a putative violation of those statutory rights is
        inconsequential if the debt at issue is valid. For example, see
        Casillas v Madison Avenue Associates, Inc, 926 F3d 329, 332–34
        (7th Cir 2019); Smith v GC Services LP, 2019 WL 7944350, *2
        (SD Ind). An injury is simply abstract—not concrete—under
        § 1692g(a)(3) where the plaintiff hasn’t alleged that she “ever
        intended” or “harbored any potential basis” to dispute the
        asserted debt. Abercrombie v Rogers, Carter, & Payne, LLC, 2016 WL




                                         13
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 14 of 18




        8201965, *4 (WD La). This is so because neither § 1692g in
        general, nor subsection g(a)(3) in particular, accord a consumer
        the right to have others assume that a debt isn’t valid when in fact
        it is. The alleged “fear” that Salermo pleads in her complaint as
        to this statutory provision thus doesn’t accord with a recognized
        protection under the FDCPA to dispute a debt because she
        didn’t, in fact, intend to dispute the asserted debt. Her injury in
        that respect is neither practical nor developed. It is instead purely
        theoretical and academic. Indeed, her alleged fear is actually
        contrary to other aspects of § 1692g, where subsection g(c)
        provides, “The failure of a consumer to dispute the validity of a
        debt under this section may not be construed by any court as an
        admission of liability by the consumer.”
              It is noted that Salermo also alleges this same aspect of the
        debt-collection letter as a violation of § 1692e and e(10). Those
        provisions are addressed at length below as to the representation
        of attorney involvement, where standing is found. But standing
        fails as to them with respect to the assumed-valid contention. It
        is less clear that the letter in this respect even falls within the
        protections of § 1692e. But assuming so, the alleged harm is still
        nonexistent, for the same reason—the validity of the debt isn’t
        actually in dispute.
              The Supreme Court in Spokeo specifically noted that a
        plaintiff could not, under the Fair Credit Reporting Act, “allege a
        bare procedural violation, divorced from any concrete harm, and
        satisfy the injury-in-fact requirement of Article III.” 136 S Ct at
        1549, citing Summers, 555 US at 496. Why? Because “not all
        inaccuracies cause harm or present any material risk of harm.”
        Spokeo, 136 S Ct at 1550. That is the situation here.
              The injury alleged by Salermo is insufficiently concrete to
        confer Article III standing. This deprives the Court of subject-
        matter jurisdiction, leaving it with no power to rule on the
        dispute. For example, see Cox, Cox, Filo, Camel & Wilson LLC v
        Sasol North America, Inc, 544 F Appx 455, 456–57 (5th Cir 2013).
        The claim must be dismissed without prejudice. Campos v United
        States, 888 F3d 724, 738 (5th Cir 2018).




                                         14
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 15 of 18




                            ii. Claim under 15 USC § 1692e
             Salermo also asserts that the collection letter falsely
        represented that attorneys had prepared and sent it. This caused
        her to be “upset and frightened.” Dkt 18 at ¶ 13. And this violated
        the FDCPA, she says, because it prohibits the use of any “false,
        deceptive, or misleading representation or means in connection
        with the collection of any debt,” including specific prohibition on
        “false representation or implication that any individual is an
        attorney or that any communication is from an attorney” and
        “the use of any false representation or deceptive means to collect
        or attempt to collect any debt or to obtain information
        concerning a consumer.” 15 USC § 1692e, e(3), e(10).
             It can again be assumed for purposes of considering standing
        that the letter violated these provisions. An unsophisticated
        consumer reading the letter would see the firm letterhead and
        signature on behalf of the law firm and could reasonably
        conclude that an attorney prepared and sent it. And if that were
        false, the injury alleged is again sufficiently particularized, with the
        injuries pleaded here being personal to Salermo. See McMahon,
        946 F3d at 271–72.
             But contrary to claim under § 1692g, Salermo sufficiently
        alleges a concrete injury under § 1692e. The latter section—and
        especially § 1692e(3)—entitles consumers to be entirely free of
        communications that purport to be prepared or sent by attorneys
        when in fact they aren’t. The Seventh Circuit has observed that
        an “unsophisticated consumer, getting a letter from an ‘attorney’
        knows the price of poker has just gone up.” Avila v Rubin, 84 F3d
        222, 229 (7th Cir 1996). The Fifth Circuit in Gonzalez v Kay has
        likewise noted “the intimidation inherent in this type of
        communication.” 577 F3d at 604, citing Avila, 84 F3d at 229.
             Simply put, receiving such a communication by its nature
        increases fear and apprehension that a lawsuit is imminent (or
        that litigation will be involved) when it perhaps might not be. And
        that same fear will exist even in situations where the consumer
        knows that the debt is valid. The injury—or its actual risk—is so
        clear that the Fifth Circuit long ago flatly held that “a debt
        collector, who uses a mass-produced collection letter using the
        letterhead and facsimile signature of a lawyer who is not actually




                                          15
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 16 of 18




        participating in the collection process, violates 1692e(3).” Taylor,
        103 F3d at 1238. No carveout was stated or implied with respect
        to valid, undisputed debt.
             Many district courts that have addressed this issue of
        standing under § 1692e have come to the same conclusion. For
        example, see Gibbons v Weltman, Weinberg & Reis Co, 2020 WL
        5039316, *5–7 (ED Penn) (as to § 1692e(3) and e(10)); Poole v
        Med-1 Solutions, LLC, 2020 WL 1317450, *3 (SD Ind) (as to
        § 1692e, e(5), e(10), and e(14)); Thompke v Fabrizio & Brook, PC,
        261 F Supp 3d 798, 805–06 (ED Mich 2017) (as to § 1692e(3));
        Busby, 2019 WL 669641 at *4–6 (as to § 1692e(10)); but see
        Buchholz v Meyer Njus Tanick, PA, 946 F3d 855, 862–65 (6th Cir
        2020) (expressing skepticism in dicta that anxiety alone is concrete
        injury as to § 1692e(3)).
             Salermo experienced the harm attendant to her right
        provided by Congress to be free from “false, deceptive, or
        misleading representation or means in connection with the
        collection of any debt.” 15 USC § 1692e. Her alleged injury is
        thus sufficiently concrete to confer Article III standing. This
        claim will proceed.
                  4. Pleading sufficiency as to Rule 12(b)(6)
             HWA moves in the alternative under Rule 12(b)(6) for failure
        to state a claim. It does so only as against the claim regarding the
        assumed validity of the debt under 15 USC § 1692g. That claim
        fails for lack of standing under Rule 12(b)(1), per the above. It
        needn’t be addressed further here.
             HWA doesn’t argue failure to state a claim as to attorney
        involvement in the letter under 15 USC § 1692e. This is curious
        because the complaint appears quite unsupported in this regard,
        reciting solely “upon information and belief” that a nonlawyer
        drafted the letter without attorney involvement. Dkt 18 at ¶¶ 14–
        15, 41–42. But no related information or facts are pleaded to
        establish that belief. And indeed, it is contrary to the attached
        debt-collection letter that asserts attorney fees of $250 had
        already been incurred. Dkt 18-1 at 3.
             Pleading upon information and belief is permissible in a general
        sense. See Johnson v Johnson, 385 F3d 503, 531 n 19 (5th Cir 2004);
        see also Charles Alan Wright and Arthur R. Miller, Federal Practice




                                         16
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 17 of 18




        and Procedure § 1224 (West 3d ed October 2020 update). Even so,
        such pleading form is recognized as little more than “a lawyerly
        way of saying” that the plaintiff “does not know that something
        is a fact but just suspects it or has heard it.” Donald J Trump for
        President Inc v Pennsylvania, 830 F Appx 377, 387 (3d Cir 2020).
        Indeed, the typical phrasing is, “Plaintiff is informed and believes
        and upon such information and belief alleges” that the defendant
        did whatever it’s alleged to have done. 2B American Jurisprudence
        Pleading and Practice Forms § 69 (West September 2020 update); see
        also Information and belief (Wex, Cornell Law School Legal
        Information Institute, June 2020); for example, see SCOMA
        Chiropractic, PA v Jackson Hewitt Inc, 2017 WL 3149360, *3–4
        (MD Fla). And so where properly used, it implies that the plaintiff
        has at least heard something—or has conducted some minimal
        investigation to uncover something—that she believes to be true.
              What’s plainly impermissible is to make a flat assertion of
        liability and ask that it be accepted as true. But that appears to be
        the type of assertion that Salermo makes here upon information and
        belief as to lack of attorney involvement in the drafting of the
        subject letter. To the contrary, the plaintiff must still allege
        “enough facts to state a claim to relief that is plausible on its
        face.” Twombly, 550 US at 570. And this requires the plaintiff to
        show that her inferences could conceivably follow from her
        allegations. Iqbal, 556 US at 678, citing Twombly, 550 US at 556.
        “While legal conclusions provide the framework of a complaint,
        they must be supported by factual allegations.” Iqbal, 556 US at
        679; see also Twombly, 550 US at 562–63.
              Dismissal isn’t warranted on this basis, if for no other reason
        than that HWA doesn’t seek it. Even so, initial discovery will
        focus narrowly upon two topics. One is whether a lawyer at
        HWA did or didn’t have a role in the subject debt-collection
        letter. The other is the basis upon which Salermo made her
        assertion upon information and belief, including what investigation
        her counsel undertook in this regard. A separate order regarding
        discovery will follow.




                                         17
Case 4:19-cv-02791 Document 37 Filed on 01/28/21 in TXSD Page 18 of 18




                 5. Conclusion
             The motion to dismiss by Defendant Hughes, Watters, &
        Askanase, LLP is GRANTED IN PART and DENIED IN PART.
        Dkt 24.
             The motion is GRANTED as to the assumed-valid claim asserted
        by Plaintiff Lucero Salermo under 15 USC § 1692g(a)(3) and
        related aspects of 15 USC § 1692e and e(10). That claim is
        DISMISSED WITHOUT PREJUDICE.
             The motion is DENIED as to the attorney-involvement claim
        asserted under 15 USC § 1692e, e(3), and e(10). That claim will
        proceed.
             SO ORDERED.


            Signed on January 28, 2021, at Houston, Texas.




                                    Hon. Charles Eskridge
                                    United States District Judge




                                       18
